SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 26, 2011 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-21467 (Commission File Number) 41-2170618 (IRS Employer Identification No.) 400 Capitol Mall, Suite 2060 Sacramento, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (916) 403-2123 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On October 26, 2011, Pacific Ethanol, Inc. issued a press release announcing certain results of operations for the three and nine months ended September 30, 2011.A copy of the press release is furnished (not filed) as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (a)Financial statements of businesses acquired. Not applicable. (b)Pro forma financial information. Not applicable. (c)Shell company transactions. Not applicable. (d)Exhibits. Number Description Press Release dated October 26, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 26, 2011 PACIFIC ETHANOL, INC. By: /S/ CHRISTOPHER W. WRIGHT Christopher W. Wright Vice President, General Counsel and Secretary EXHIBITS FILED WITH THIS REPORT Number Description Press Release dated October 26, 2011
